Title: To Thomas Jefferson from Joseph Barnes, 22 December 1800
From: Barnes, Joseph
To: Jefferson, Thomas



Messina Sicily Decr. 22. 1800

If from the then Occurrent Circumstances, as Suggest’d in my Last dat’d Naples Sepr. 1800—Exulting I congratulat’d you, my best friend Mr Jefferson, & felicitat’d myself and fellow citizens on the presumption of your election to the presidency of the Unit’d States, I need not Suggest, your own feelings will indicate how much more I must Exult from the Several numbers publish’d by the Federalists in the Boston papers to the 6th Sepr. Last purporting your Election  beyond a doubt!, And consequently, with how much more feeling Satisfaction I again congratulate you, & felicitate my Self & fellow Citizens on the propitious prospect which appears to brighten before us—For my further Sentiments relative to the happy effects, I need only quote them from my Last—
“Adverting to the great influence of the advice and recommendations of the President on the Legislature, what may we not hope? from him who possesses not only Such Eminently Superior Abilities but disposion to promote the happiness of his fellow Citizens particularly, & of the great family of the human race generally? as far as the Nature of Circumstances will admit; Should the funding System be abolish’d, the curse of every Country in which it exists; Should the Army & Navy be disolv’d, & a well regulat’d Militia be effect’d, & one general, uniform & Liberal System of education be establish’d thro’ out the Unit’d States on the genuine natural principles of Morality & Virtue, Presided not by fanatics, but by the most eminent Sages, as the only Sure means of promoting & perpituating the true principles of Republicanism & Virtue in the Unit’d States ’tis Mr Jefferson who will have been the cause”
Tis with much Satisfaction I Learn from the Florence Gazette, that a treaty has been conclud’d & mutually Sign’d by the French & American Commissioners at Paris, and I hope to the Mutual advantage & happiness of the two great Nations; And, that in consequence the French Commissioners had given a grand Fete at Paris, demonstrative of their joy on the Occasion.—
Consequent on which, Should the English recommence their unprovok’d Spoilations on the American commerce, especially under the Presidency of Mr Jefferson, knowing his disposition, I feel confident they will be promptly brot. to their Senses, by Shutting the Ports of the Unit’d States against, Sequestering all British property, Laying & continuing an Embargo on, guarrantee the demurrage of all the Merchant Vessels of the U.S. ’till a reconciliation takes place, and permit as many privateers or Letters of Marque as the Merchants might chuse to Sent out to embarrass the British West-India trade: And, meanwhile to complete the Stroke, Authorise an Army of Volenteers to March & take possession of the British Colonies—
This done, the Manufacturers &c of England would effect the rest—for, Should the ports of America, the chief Source of the vent Left for their Manufactures, remain Shut Six Months, they would down with the Minister & regulate the Matter for themselves.—
Permit me to repeat, as Suggest’d in my Last, that an extensive & Mutually advantageous Commerce might be effect’d betwixt the  Subjects of his Sicilian Majesty and the Unit’d States, provid’d a proper agent with the requisite powers & Abilities, & disposition was Sent for the purpose.—Having paid Some attention Since my residence of near three months in Naples & more than two in Sicily, I consider it an object worthy the immediate attention of the Unit’d States, especially as the number of American Vessels are increasing fast to the Ports of these Countries; without even a consul who has either common interest, common feelings with the citizens of the U.S. or common Abilities in this Kingdom.—Having came well introduc’d to the Vice Roi, & a Gentln. to whom the King owes Much at Naples, & who is my particular friend; & being familiariz’d in the Country, add’d to Seven years experience in Europe, & a knowledge of Several Languages, are circumstances which no doubt will receive due consideration & have due weight—Should an Agent be deem’d necessary, or the office of Consul […] to the two Sicilies, or the office of Consul […] or other chief port in France be fill’d
[…] being my primary object, & holding ingratitude as the only unpardonable crime, Should I be prefer’d to either of the Said offices, to Act worthy the trust repos’d in me, would be the Summit of my wishes.—
With eternal wishes for your prosperity, happiness, & Long preferment—I remain yours most respectfully

Jos: Barnes


P.S. Notwithstanding all efforts from the purport of a Letter dat’d Naples 29th Ult. it appears that the French & the Emperor were to recommence hostilities on the preceding day—& that 80.000 Russians have March’d to join the Austrians again—! And, ’tis Said the French are concentring in force in the North of Italy in order to defeat the Austrians before the Arrival of the Russians—to ensure which Massina, at the head of 60.000 French is Marching from Dijon to join their fellows in Italy, this effect’d, I have no doubt the fate of the Russians will be that which ought ever to be the fate of Slaves who wish to enslave others, destruction, disgrace & contempt.—The report of the day, is, that the Republican Citizens have taken possession of the Citidall & hoist’d the French flag in Venice.
Should circumstances require address to care of Mr E. Noble—Naples—or Msr Appleton Leghorn ’till further advice—Report Since, which circumstances corroborate, Says, that the Russians are Marching,—not to join, but to induce or force the Ausstrians to peace; and that the French & Russians have or are about to come to an understanding—if so, judge of the [effect] of the […]! —

 